DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12- 17, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al. (US 20140169388 A1, hereafter referred to as JEONG) and Hong et al. (US 20060062285 A1, hereafter referred to as Hong).

Rejection of claim 12:
JEONG clearly suggests A method of telecommunications, the method comprising the following steps: receiving an encoded data block having a plurality of values (paragraphs [0070]-[0073] on page 4; and, Figures 6 and 7 in JEONG clearly suggests receiving a Polar encoded data block/signal having a plurality of values); dividing the received encoded data block into a plurality of received segments, each received segment comprising at least two of the values (paragraphs [0070]-[0073] on page 4; and, Figures 6 and 7 in JEONG clearly suggests dividing the received encoded data block/signal into a plurality of received segments/BLOCKS 710 and 720, each received segment/BLOCK comprising at least two of the values); decoding each received segment by providing, for each received segment, a plurality of estimated encoded sequences, each estimated encoded sequence comprising at least two data units (paragraphs [0070]-[0073] on page 4; and, Figures 6 and 7 in JEONG clearly suggests decoding each received segment/BLOCK by providing, for each received segment/BLOCK, a plurality of estimated encoded Codeword sequences arranged in descending order of posterior probability, each estimated encoded Codeword sequence comprising at least two data units); merging estimated encoded sequences for consecutive segments to provide a plurality of candidate sequences (paragraphs [0070]-[0073] on page 4; and, Figures 6 and 7 in JEONG clearly suggests merging/combining estimated encoded Codeword sequences for consecutive segments/BLOCKS 710 and 720 to provide a plurality of candidate sequences 730); selecting one of the plurality of candidate sequences by performing a closest fit calculation between the received encoded data block and each of the candidate sequences (paragraphs [0070]-[0073] on page 4; and, Figures 6 and 7 in JEONG clearly suggests selecting one of the plurality of candidate sequences 730 by performing a closest fit posterior probability calculation between the received encoded data block/signal and each of the candidate sequences 730 to determine the codeword combination having the highest/best fit posterior probability).
Hong, in an analogous art, teaches telecommunications/mobile communications (paragraph [0005] on page 1 of Hong).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG with the teachings of Hong by including the fault-tolerant system in JEONG in the telecommunications system of Hong.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that including the fault-tolerant system in JEONG in the telecommunications system of Hong would have provided improved packet decoding performance (paragraph [0046] on pages 2-3 of JEONG).

Rejection of claim 13:
Paragraphs [0070]-[0073] on page 4; and, Figures 6 and 7 in JEONG clearly suggests wherein the step of providing a plurality of estimated encoded Codeword sequences comprises: providing, for each received segment/BLOCK 710 and 720, a plurality of estimated input sequence segments, each estimated input sequence segment comprising at least two data units, and calculating the plurality of estimated encoded data sequences by applying a Posterior Probability coding model to the plurality of estimated input sequence segments.

Rejection of claims 14 and 15:
Figure 4B and 5A in JEONG clearly suggests wherein segments/BLOCKS are independently coded in parallel.  Since segments/BLOCKS are independent, it would be obvious to decode them in parallel or in series since either way would accomplish the same result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG and Hong including decoding in parallel or in series.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that decoding in parallel or in series would have provided equivalent results (MPEP 2144.06(I) and MPEP 2144.06(II)).

Rejection of claim 16:
Paragraphs [0070]-[0073] on page 4; and, Figures 6 and 7 in JEONG clearly suggests wherein providing, for each received segment/BLOCK 710 and 720, a plurality of estimated encoded Codeword sequences, comprises for each received segment/BLOCK 710 and 720, performing a closest fit posterior probability calculation.

Rejection of claim 17:
Paragraphs [0070]-[0073] & [0080]-[0082] on pages 4-5; and, Figures 6-8 in JEONG clearly suggests wherein merging comprises for each received segment/BLOCK 710/810, 720/820 and 830 in turn: merging estimated encoded Codeword sequences for the received segment/BLOCK 710/810 and 720/820 with estimated encoded data/Codeword sequences for a consecutive received segment/BLOCK 830 to provide a plurality of merged sequences, and then performing a closest fit posterior probability calculation between the merged sequences and the corresponding received segments/BLOCK 710/810, 720/820 and 830 combined, and then merging the merged sequences with estimated encoded Codeword sequences for a further subsequent received segment/BLOCK 830, until a plurality of candidate sequences is provided, each having a length equal to a length of the received encoded data block/signal.

Rejection of claim 21:
Paragraph [0110] on pages 6-7 of JEONG.

Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al. (US 20140169388 A1, hereafter referred to as JEONG), Hong et al. (US 20060062285 A1, hereafter referred to as Hong) and Lin et al. (US 20200067639 A1, hereafter referred to as Lin).

Rejection of claim 18:
Lin, in an analogous art, teaches the use of an artificial neural network for implementing method steps used for implementing Polar Decoding Devices (paragraph [0088] on pages 9-10 in Lin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG and Hong with the teachings of Lin by including use of an artificial neural network for implementing method steps used for implementing Polar Decoding Devices.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an artificial neural network for implementing method steps used for implementing Polar Decoding Devices would have provided information on the relevancy of the received information (paragraph [0088] on pages 9-10 in Lin).

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al. (US 20140169388 A1, hereafter referred to as JEONG), Hong et al. (US 20060062285 A1, hereafter referred to as Hong) and Ferris et al. (Andrew James Ferris, Christoph Hirche and David Poulin; Convolutional Polar Codes; April 3, 2017).

Rejection of claim 20:
Note: Figure 4B in JEONG teaches encoding a data block/Signal having a plurality of bits, using a Polar encoder to provide encoded data block.
Ferris, in an analogous art, teaches the use of a convolutional polar encoder, which is a type of convolutional encoder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG and Hong with the teachings of Ferris by including use of a convolutional polar encoder.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a convolutional polar encoder would have suppressed channel error probability.

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG et al. (US 20140169388 A1, hereafter referred to as JEONG), Hong et al. (US 20060062285 A1, hereafter referred to as Hong) and Shariat et al. (US 20170207863 A1, hereafter referred to as Shariat).

Rejection of claim 22:
Paragraphs [0106]-[0113] on page 7 and Figure 6 of Shariat teaches an antenna 610, a communication unit 620 comprising an analog digital converter, a controller 630 comprising at least one processor; and, a memory 640.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG and Hong with the teachings of Shariat by including use of an antenna 610, a communication unit 620 comprising an analog digital converter, a controller 630 comprising at least one processor; and, a memory 640.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an antenna 610, a communication unit 620 comprising an analog digital converter, a controller 630 comprising at least one processor; and, a memory 640 would have provided functions for transmitting and/or receiving signals through a wireless channel (paragraph [105] in Shariat). 

Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the rejection of claims 12-13 identify the differences between the prior art of record and that which is considered nonobvious and/or novel in claim 19 since claim 19 inherits all the limitations of the claims 12-13 from which it depends.
That is, the prior art are not concerned with and do not teach, suggest, or otherwise render obvious the algorithm of claim 19 in view of its base and intervening claims. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 19 in view of its base and intervening claims.

Cited Prior Arts
US 20200259510 A1 is directed to a sequential processing selector unit used for generating and selecting candidates for a error correction decoding unit; and, is a good teaching reference.
US 20200067639 A1 is directed to a communication system using polar codes and is cited as a 103 reference because it proposes the use of artificial neural networks for determining relevancy of information during decoding.
US 20170207863 A1 is directed to a fault tolerant radio telecommunication system and is cited as a 103 reference because it teaches the hardware details of a radio station.
US 20140169388 A1 is directed to a signal decoding method whereby a signal is divided into blocks for decoding; and, was used in a 103 rejection, above.
US 20060062285 A1 is directed to telecommunication system using a error correction; and, was used in a 103 rejection, above.
Ferris et al. (Andrew James Ferris, Christoph Hirche and David Poulin; Convolutional Polar Codes; April 3, 2017) is directed to convolutional polar codes; and, was used in a 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112